DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional Application No. 14/131,737 filed January 9, 2014 now Patent No. 10,300,235; to PCT AU2012/000836 filed July 12, 2012; to Provisional Application No. 61/457,935 filed July 12, 2011. 

Status of Claims 
This Office Action is responsive to the preliminary amendment filed on June 18, 2019. As directed by the amendment: claims 1-10 have been cancelled; and claims 11-34 have been added. Thus, claims 11-34 are presently pending in this application.

Information Disclosure Statement
The information disclosure statement filed April 18, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “wherein, in use, the back panel is configured to invert its position through engagement with the patient's nose so as to extend into the cavity.”, ln 1-3 firstly, recitation of the pronoun “its” is indefinite because it is unclear to which element is being referenced.  Secondly, “invert its position” is indefinite because the limitation “position” has not previous been established. Without an understood un-inverted position to give a basis to what an inverted position could be it is unclear what the back panel is configured to do. Therefore, Examiner is not making a judgment on the subject matter of claim 30 because the Examiner is unable to provide cogent and reasonable interpretation for claim 30. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11-15, 29, and 32-33 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Groll (U.S. Pub. No. 2011/0253144).
Regarding Claim 11, Groll discloses a mask system for delivering pressurized breathable gas to a patient, comprising: a chamber forming portion (Fig. 2-3) including: a back panel (110; Fig. 3) at least partially delimiting a cavity (A, Fig. A annotated below) adapted to receive a patient's nose (Fig. 2; ¶¶ 0028-0030), the back panel comprising textile (¶ 0028) and including an upper panel (B, Fig. A annotated below) and a lower panel (C, Fig. A annotated below), the upper panel being coupled to the lower panel such that an opening (at D, Fig. A annotated below) is formed between the upper panel and the lower panel (Fig. 3), the opening configured such that the patient's nose is received into the cavity through the opening (Fig. 2; ¶¶ 0028-0030), wherein the upper panel has an upper seal portion (E, Fig. A annotated below) configured to seal around the patient's external nares (¶¶ 0028-0030), and the lower panel has a lower seal portion (F, Fig. A annotated below) configured to seal against the patient's upper lip (¶¶ 0028-0030).

    PNG
    media_image1.png
    445
    411
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Groll.
Regarding Claim 12, Groll discloses the mask system wherein the upper panel includes a curved portion (at E, Fig. A annotated above) extending around the opening.
Regarding Claim 13, Groll discloses the mask system further comprising a cuff (G, Fig. A annotated above) connected to a side portion (H, Fig. A annotated above) of the chamber forming portion, the cuff being adapted to receive an air delivery tube (¶ 0031).
Regarding Claim 14, Groll discloses the mask system further comprising headgear (130; Fig. 2; ¶¶ 0029, 0031) including a bottom strap (A, Fig. B annotated below) coupled to the chamber forming portion (Fig. 2) and configured to extend from a first side of the chamber 

    PNG
    media_image2.png
    702
    470
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 2 of Groll.
Regarding Claim 15, Groll discloses the mask system wherein the bottom strap is configured to exert a tensile force on the upper seal portion and/or the lower seal portion which causes the upper seal portion and/or the lower seal portion to come into sealing engagement with the patient's face (Fig. 2; ¶¶ 0028-0031).
Regarding Claim 29, Groll discloses the mask system wherein the upper panel is configured to extend from a portion of the patient's nose between the nasal bridge and the tip of the nose down across the patient's external nares (Fig. 2-3; ¶¶ 0028-0032).
Regarding Claim 32, Groll discloses the mask system wherein the chamber forming portion is constructed so as to have a three dimensional form when the upper panel is coupled to the lower panel (Fig. 2-3; ¶¶ 0028-0032).
Regarding Claim 33, Groll discloses the mask system further comprising a front panel (100; Fig. 6) sealingly engaged with the back panel along a perimeter surface (A-B, E-F; Fig. 6-7; ¶ 0032), wherein the front panel and the back panel are constructed of textile material (¶¶ 0028-0032), and the perimeter surface is arranged in a three dimensional form (Fig. 2; ¶ 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-24, and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groll as applied to claims 11 and 14, respectively, above, and further in view of Cotner et al. (U.S. Patent No. 6,019,101; hereinafter: “Cotner”).
Regarding Claim 16, Groll discloses the mask system of Claim 11 comprising headgear (130; Fig. 2; ¶¶ 0029, 0031). 
Groll does not specifically disclose the mask system comprising headgear including side straps each coupled to the chamber forming portion and configured to extend from opposing sides of the chamber forming portion, the side strap including a lower portion connected to the chamber forming portion and an upper portion extending upwardly from the lower portion
Cotner teaches a nasal air mask comprising headgear (40; Fig. 1) including side straps (44; Fig. 1) each coupled. to the chamber forming portion and configured to extend from opposing sides of the chamber forming portion, the side strap including a lower portion [where side strap (44; Fig. 1) meets end member (36; Fig. 1)] connected to the chamber forming portion and an upper portion extending upwardly from the lower portion (Fig. 1; col 5, ln 24-32) for the purpose of cradling the patient's head and distributing the retention force over a relatively large area (col 5, ln 24-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the mask system of Groll to include the side strap, as taught by Cotner for the purpose of cradling the patient's head and distributing the retention force over a relatively large (See Cotner: col 5, ln 24-32). 
Regarding Claim 17, the modified apparatus of Groll discloses the mask system wherein the side strap is rigidized (See Cotner: 36; Fig. 1-3, 4B) such that the lower portion has a first vector and the upper portion has a second vector [Examiner notes: The modified mask system of Groll discloses that the lower portion that are rigid in the rigidizer (See Cotner: 36; Fig. 1-3, 4B) alter the vector of the side strap.]. 
Regarding Claim 18, the modified apparatus of Groll discloses the mask system wherein the headgear further includes a bottom strap (See Cotner: 42; Fig. 1) connected to and extending between the lower portions of the side straps (See Cotner: Fig. 1).
Regarding Claim 19, the modified apparatus of Groll discloses the mask system wherein the headgear further includes a back strap (See Cotner: 42; Fig. 1) connected to and extending between the upper portions of the side straps (See Cotner: Fig. 1).
Regarding Claim 20, the modified apparatus of Groll discloses the mask system wherein the headgear further includes a top strap (See Cotner: 46; Fig. 1) connected to and extending between the upper portions of the side straps, the top strap configured to extend over a top of the patient's head (See Cotner: Fig. 1; col 5, ln 24-32).

Regarding Claim 21, Groll discloses the mask system of Claim 14 having headgear (130; Fig. 2; ¶¶ 0029, 0031), shown above.
Groll does not specifically disclose the mask system wherein the headgear further includes side straps each coupled to the chamber forming portion and the bottom strap and configured to extend from opposing sides of the chamber forming portion.
Cotner teaches a nasal air mask comprising headgear (40; Fig. 1) including side straps (44; Fig. 1) each coupled. to the chamber forming portion and the bottom strap and configured to extend from opposing sides of the chamber forming portion (Fig. 1; col 5, ln 24-32) for the purpose of cradling the patient's head and distributing the retention force over a relatively large area (col 5, ln 24-32).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the mask system of Groll to include the side strap, as taught by Cotner for the purpose of cradling the patient's head and distributing the retention force over a relatively large (See Cotner: col 5, ln 24-32). 
Regarding Claim 22, the modified apparatus of Groll discloses the mask system wherein the side straps have a curved portion [side strap portion that enters the rigidizer (See Cotner: 36; Fig. 1), and the side straps are rigidized to provide an upward vector to the chamber forming 
Regarding Claim 23, the modified apparatus of Groll discloses the mask system wherein the headgear further includes a back strap (See Cotner: 42; Fig. 1) connected to and extending between the side straps (See Cotner: Fig. 1). 
Regarding Claim 24, the modified apparatus of Groll discloses the mask system wherein the headgear further includes a top strap (See Cotner: 46; Fig. 1) connected to and extending between the side straps, the top strap configured to extend over a top of the patient's head (See Cotner: Fig.1; col 5, ln 24-32).

Regarding Claim 26, the modified apparatus of Groll discloses the mask system wherein a front portion of the bottom strap is elastic to provide micro adjustments (See Cotner: col 5, ln 54-57), and a rear portion (See Cotner: 76; Fig. 1) of the bottom strap includes an adjustable connection (See Cotner: 50; Fig. 1) to provide macro adjustments (See Cotner: col 5, ln 34-41).
Regarding Claim 27, the modified apparatus of Groll discloses the mask system wherein the headgear further includes a tube anchor (See Cotner: 54; Fig. 1) provided thereon, the tube anchor being configured to receive an air delivery tube (See Cotner: 52; Fig. 1) to aid in supporting the weight of the air delivery tube (See Cotner: col 5, ln 58-61).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groll in as applied to claim 14 above, and further in view of Lubke et al. (U.S. Publication No. 2006/0283461; hereinafter “Lubke”).
Regarding Claim 25, the modified apparatus of Groll discloses the mask system wherein the headgear further includes a front strap (B, Fig. B annotated above) coupled to an upper portion (C, Fig. B annotated above) of the chamber forming portion. 

Lubke teaches a mask system comprising a crown strap (42; Fig. 40-42) configured to encircle a crown of the patient's head (Fig. 40-42; ¶ 0222) for the purpose of providing a location for retaining the air delivery tube (¶ 0222). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the mask system of Groll to include the crown strap, as taught by Lubke for the purpose of providing a location for retaining the air delivery tube (See Lubke: ¶ 0222).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groll as applied to claim 11 above, and further in view of Gunaratnam et al. (U.S. Publication No. 2004/0226566; hereinafter: “Gunaratnam”).
Regarding Claim 28, the modified apparatus of Groll discloses the mask system, shown above.
Groll does not specifically disclose the mask system comprising an air delivery tube configured to deliver breathable gas to the chamber forming portion, wherein the air delivery tube has four sides including a first pair of opposing sides and a second pair of opposing sides, and the first pair of opposing sides has a length that is longer than the second pair of opposing sides.
Gunaratnam teaches a nasal assembly (10; Fig. 1) comprising an air delivery tube (72; Fig. 9-12) configured to deliver breathable gas to the chamber forming portion (¶ 0198), wherein the air delivery tube has four sides including a first pair of opposing sides and a second pair of opposing sides (Figs. 9 and 11), and the first pair of opposing sides has a length that is longer than the second pair of opposing sides (Figs. 9 and 11) for the purpose of connecting to an inlet conduit that delivers breathable gas to the mask system (¶ 0198). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the mask system of Groll to include the air delivery tube, as taught by .

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groll as applied to claim 31 above, and further in view of an alternate embodiment of Groll (hereinafter: “Groll’2”).
Regarding Claim 31, Groll discloses the mask system , shown above. 
Groll does not specifically discloses the mask system wherein the upper and lower panels have different material properties.
Groll’2 teaches a mask system (Fig. 1, 4) comprising an upper panel (A, Fig. C annotated below) comprising a textile material (¶ 0024) and a lower panel (B, Fig. C annotated below) comprising a cushion (80; Fig. 4; ¶ 0026); wherein the upper and lower panels have different material properties (¶¶ 0024, 0026; Examiner notes: Groll discloses the upper panel as comprising a textile material and the lower panel comprising a textile material and a cushion.) for the purpose of reducing the irritation to the septum of the patient (¶ 0026). 

    PNG
    media_image3.png
    534
    543
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 4 of Groll.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the mask system of Groll to include the wherein the upper and lower panels have different material properties, as taught by Groll’2 for the purpose of reducing the irritation to the septum of the patient (See Groll’2: ¶ 0026).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groll as applied to claim 11 above.
Regarding Claim 34, Groll discloses the mask system further comprising a front panel (100; Fig. 6) sealingly engaged with the back panel along a perimeter surface (A-B, E-F; Fig. 6-7; 
Groll does not specifically disclose the mask system wherein the front panel and the back panel are welded to one another, and wherein the weld has a three dimensional form thereby providing that the shape of the mask is three dimensional.
Regarding “the front panel and the back panel are welded to one another, and wherein the weld has a three dimensional form thereby providing that the shape of the mask is three dimensional”, ln 2-4, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the front panel (100; Fig. 6) sealingly engaged with the back panel along the perimeter surface (A-B, E-F; Fig. 6-7; ¶¶ 0028-0032), and the perimeter surface is arranged in a three dimensional form (Fig. 2; ¶ 0032) as disclosed by Groll.  See MPEP § 2113
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention that the mask system (i.e. the product) of Groll discloses the resultant product-by-process recited in claim 34. 

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claim 30 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right make a new art based rejection on these claims once the 112 rejection(s) have been resolved by the Applicant.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785